DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,742,346. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Application No. 16/918270
Patent No. 10,742,346
1. A method for configuring a common control channel, comprising: configuring a common control channel and a primary synchronization signal and/or a secondary 

2. The method according to claim 1, wherein configuring the common control channel and the primary synchronization signal and/or the secondary synchronization signal in the subband where the user equipment resides in the frequency division multiplexing manner comprises: in a frequency domain, the common control channel occupying at 

3. The method according to claim 1, wherein configuring the common control channel and the primary synchronization signal and/or the secondary synchronization signal in the - 37 -Unitalen Ref.: CP0017-01-0387D1 Client Ref.: P2458-1US subband where the user equipment resides comprises: in the frequency domain, the common control channel occupying at least a portion of frequency domain resources other than frequency domain resources occupied by the primary synchronization signal and the secondary synchronization signal.
Claim 1
4. The method according to claim 3, wherein the common control channel is comprised in the SS/PBCH block.
Claim 2

Claim 3
6. The method according to claim 1, further comprising: configuring a mini-slot for the user equipment, wherein a number of symbols occupied by the mini-slot is a number of symbols occupied by the SS/PBCH block, and a beam used by the mini-slot is a beam used by the SS/PBCH block.
Claim 4 
7. The method according to claim 1, further comprising: in scheduling information transmitted by the common control channel, 

8. The method according to claim 1, further comprising: in scheduling information transmitted by the common control channel, indicating a - 38 -Unitalen Ref.: CP0017-01-0387D1 Client Ref.: P2458-1US location of the physical resource block occupied by user equipment dedicated data, or indicating an index of a resource block group occupied by the user equipment dedicated data.
Claim 6
9. The method according to claim 1, further comprising: configuring the demodulation reference signal of the common control channel for time and frequency synchronization of the user equipment.
Claim 7
10. The method according to claim 9, wherein configuring the demodulation reference signal of the common control 

11. The method according to claim 10, wherein the user equipment conducts a frequency domain autocorrelation on a channel estimated according to the demodulation reference signal, to obtain time synchronization; and conducts a time domain autocorrelation on the channel estimated according to the demodulation reference signal, to obtain frequency synchronization.
Claim 9
12. The method according to claim 1, further comprising: configuring the demodulation 

13. The method according to claim 12, wherein configuring the demodulation reference signal of the common control channel for beam training comprises: configuring multiple subdivided beams in each synchronization signal beam to correspond - 39 -Unitalen Ref.: CP0017-01-0387D1 Client Ref.: P2458-1US to multiple ports of the demodulation reference signal, so that the user equipment measures the demodulation reference signal of the multiple ports, to obtain the reference signal receiving power for the subdivided beam and the reference signal receiving power for the synchronization signal beam.
Claim 11
14. The method according to claim 13, wherein the user equipment averages the measured reference signal receiving power 

15. The method according to claim 13, wherein prior to configuring multiple subdivided beams in each synchronization signal beam to correspond to multiple ports of the demodulation reference signal, the method further comprises: notifying a number of the multiple ports to the user equipment in a physical broadcast channel.
Claim 13
16. The method according to claim 13, wherein when the reference signal receiving power of the synchronization signal beam is lower than a predetermined power threshold, the user equipment conducts beam training again.
Claim 14
17. The method according to claim 12, wherein the method further comprises: configuring the user equipment to conduct monitoring of the demodulation reference 

18. The method according to claim 1, further comprising: configuring each port of the demodulation reference signal of the common control channel to correspond to a plurality of adjacent subcarriers.
Claim 16
19. The method according to claim 18, wherein a particular subcarrier right corresponding to the port and two adjacent subcarriers of the particular subcarrier on the common control channel constitute a subcarrier group, and one physical resource block - 40 -Unitalen Ref.: CP0017-01-0387D1 Client Ref.: P2458-1US includes four subcarrier groups, and corresponds to four ports of the demodulation reference signal.
Claim 17


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468